DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al US 20150188499 A1 in view of SHI et al US 20120081178 A1.
       As per claims 1, 9 and 14 Tsai et al teaches a mobile device comprising: a transmit chain (see fig.6 element 110) configured to generate a transmit signal and to convert the transmit signal to a radio frequency input signal (see fig.6 element 625 or 630 and para [0027] for….The DAC 620 converts the signal S5 to obtain a signal S6. The IF unit 625 mixes the signal S6 and amplifies the mixed signal S6 according to a control signal Gain, to obtain an IF signal IF1. The RF unit 630 mixes the IF signal IF1 and amplifies the mixed signal IF1 according to the control signal Gain), the transmit chain including a digital pre-distortion circuit operable to provide digital pre-distortion to the transmit signal (see fig.6 element 610 and para [0027] for…. The signal-processing module 110 comprises a pre-distorting unit 610); and a front end system including a first power amplifier configured to amplify the radio frequency input signal to generate a radio frequency output signal (see fig.6 element 160 and para [0027] for…. the power amplifier 160 amplifies the signal V.sub.IN to obtain the output signal V.sub.OUT according to the control signal Gain), and a power detector configured to generate a detection signal based on detecting an output power of the first power amplifier (see fig.6 element 170 and para [0025] [0027] for….. the power amplifier 160 amplifies the signal V.sub.IN to obtain the output signal V.sub.OUT according to the control signal Gain. Next, the detector 170 detects the signal V.sub.OUT, to provide the signal P.sub.det and the signal V.sub.det to the RF unit 650 of the signal-processing module 110), the detection signal operable to the digital pre-distortion circuit (see fig.6 element 660 and para [0027] for…..the loading detection unit 660 provides the control signal Ctrl1 to the pre-distorting unit 610).
        However Tsai et al does not explicitly teach the detection signal operable to control initiation of a retraining sequence of the digital pre-distortion circuit.
          SHI et al teaches detection signal operable to control initiation of a retraining sequence (starting or restarting) of the digital pre-distortion circuit (see figs 9 or 11 element 904 or 1104 and para [0065] for…. a spectrum detecting module 904 configured to determine whether the output signal of the power amplification module 901 matches a preset spectrum condition, and the pre-distortion module 902 starts or restarts said pre-distortion self-adaptive algorithm searching when the determination result and para [0070] for…. the coefficient adjuster 11031 can further be configured to reduce the current value of the power adjusting coefficient and the step size for incremental adjusting when the determination result of the spectrum detecting module is that the signal output from the power amplification module 1101 does not meet the preset spectrum condition until the determination result of the spectrum detecting module 1104 is that the signal output from the power amplification module 1101 meets the preset spectrum condition and to send a starting notification to the pre-distortion module 1102 to start or restart the pre-distortion module 1102 to perform pre-distortion adaptive algorithm searching.).
      It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify TSAI to include SHI’s detection signal operable to control initiation of a retraining sequence of the digital pre-distortion circuit so the pre-distortion module and the power control module could be adjusted in sequence to attain the same effect. Furthermore such modification would allow the power adjusting coefficient in which a set of coefficients could be acquired offline to reduce the complexity of an online process of a coefficient adjuster and also facilitate a transmitter with a spectrum including a low side lobe from the time of being started.
          As per claims 2, 10 and 15 Tsai and Shi in combination would teach wherein the power detector is a peak to average power detector so the pre-distortion module and the power control module could be adjusted in sequence to attain the same effect. Furthermore such modification would allow the power adjusting coefficient in which a set of coefficients could be acquired offline to reduce the complexity of an online process of a coefficient adjuster and also facilitate a transmitter with a spectrum including a low side lobe from the time of being started.
          As per claims 3, 11 and 16 Tsai does teach mobile device further comprising an antenna configured to transmit the radio frequency output signal (see TSAI  fig.1 element 150 para [0020] for…., the signal-processing module 110 is capable of executing radio frequency (RF) signal processes with related units  and para [0025] for….  the communication system 100 is a mobile station camping on a cell via the antenna 150.).
          As per claim 4, 12 and  17, Tsai and Shi in combination would teach wherein the detection signal is operable to initiate the retraining sequence in response to detecting a mismatch between the antenna and the first power amplifier (see SHI para [0066]…. whenever the spectrum detecting module 904 detects an output signal of the power amplification module 901 and the output signal does not match the preset spectrum condition after the transmitter is turned on) so the pre-distortion module and the power control module could be adjusted in sequence to attain the same effect. Furthermore such modification would allow the power adjusting coefficient in which a set of coefficients could be acquired offline to reduce the complexity of an online process of a coefficient adjuster and also facilitate a transmitter with a spectrum including a low side lobe from the time of being started.
          As per claim 8, Tsai and Shi in combination would teach wherein the transmit chain is configured to process the detection signal to generate a retraining control signal for the digital pre-distortion circuit (see SHI para [0076] for……. after searching has been started for a number of times, the coefficient adjuster 11031 reduces the current coefficient R and then starts pre-distortion module 1102 to restart adaptive algorithm searching and to perform pre-distortion processing with a searched coefficient until the pre-distortion algorithm converges and the ACLR value falls onto or around the graph 82 illustrated in FIG. 8.) so the pre-distortion module and the power control module could be adjusted in sequence to attain the same effect. Furthermore such modification would allow the power adjusting coefficient in which a set of coefficients could be acquired offline to reduce the complexity of        an online process of a coefficient adjuster and also facilitate a transmitter with a spectrum including a low side lobe from the time of being started.
       As per claim 13, Tsai and Shi in combination would teach  wherein the antenna and the power amplifier module are implemented on a common radio frequency module (see TSAI  fig.1 element 150 para [0020] for…., the signal-processing module 110 is capable of executing radio frequency (RF) signal processes with related units  and para [0025] for….  the communication system 100 is a mobile station camping on a cell via the antenna 150) so the pre-distortion module and the power control module could be adjusted in sequence to attain the same effect. Furthermore such modification would allow the power adjusting coefficient in which a set of coefficients could be acquired offline to reduce the complexity of        an online process of a coefficient adjuster and also facilitate a transmitter with a spectrum including a low side lobe from the time of being started.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TSAI et al US 20150188499 A1 in view of SHI et al US 20120081178 A1 and in further view of Tervo et al US 20200169332 A1.
        As per claims 5 and 18, TSAI and SHI in combination do not explicitly teach wherein the front end system includes a plurality of power amplifiers including the first power amplifier, the mobile device further comprising an antenna array configured to radiate a transmit beam in response to receiving a plurality of radio frequency output signals from the plurality of power amplifier amplifiers.
          Tervo teaches front end system includes a plurality of power amplifiers including the first power amplifier (see figs.6 and 12 elements 607a-607n), the mobile device further comprising an antenna array (see figs.6 and 12 elements 609a-609n) configured to radiate a transmit beam in response to receiving a plurality of radio frequency output signals from the plurality of power amplifier amplifiers (see para [0106] for…….power amplifiers 607a, 607b . . . 607n, coupling elements 608a, 608b . . . 608n, which provides a copy of the signal in a branch to a respective antenna 609a, 609b).
       It would have been obvious to one of ordinary skill in the art, at the time of filing or before the effective filing date of the claimed invention, to modify TSAI and SHI to include Tervo’s MIMO amplifiers and antennas as to apply beam shape coefficients for obtaining a beam shape output for a linear part of the beam formed by an array of transmitters, each transmitter would be associated with a respective transmit path comprising a respective power amplifier. Furthermore the transmitter would determine linearization coefficients for the array for digitally predistorting the input signal to the array, calibrate the transmitter array and further modify the beam shape coefficients to better obtain the beam shapes subsequent to the linearization.
           As per claims 6 and 19, TSAI, SHI and TERVO in combination would teach wherein the front end system includes a plurality of power detectors each configured to provide output power detection to a corresponding one of the plurality of power amplifiers (see Tervo para [0108] for… For example, if the power of each amplifier is used for calibration, the measurement unit may include power detectors for measuring the respective output power of each power amplifier input) as to apply beam shape coefficients for obtaining a beam shape output for a linear part of the beam formed by an array of transmitters, each transmitter would be associated with a respective transmit path comprising a respective power amplifier. Furthermore the transmitter would determine linearization coefficients for the array for digitally predistorting the input signal to the array, calibrate the transmitter array and further modify the beam shape coefficients to better obtain the beam shapes subsequent to the linearization.

           As per claim 7, TSAI, SHI and TERVO in combination would teach wherein one or more of the plurality of power amplifiers are not coupled to any power detector (see TERVO fig.4 elements 407a-407N and para [0098] for….The input powers of individual power amplifiers 407a, 407b . . . 407n may be varied to control of the variable gain amplifiers 406a, 406b . . . 406n such that the power amplifiers 407a, 407b . . . 407n are operating in different linearity modes) as to apply beam shape coefficients for obtaining a beam shape output for a linear part of the beam formed by an array of transmitters, each transmitter would be associated with a respective transmit path comprising a respective power amplifier. Furthermore the transmitter would determine linearization coefficients for the array for digitally predistorting the input signal to the array, calibrate the transmitter array and further modify the beam shape coefficients to better obtain the beam shapes subsequent to the linearization.
           As per claim 20, TSAI, SHI and TERVO in combination would teach further comprising providing output power detection for only a subset of the plurality of power amplifiers (see Tervo para [0108] for… For example, if the power of each amplifier is used for calibration, the measurement unit may include power detectors for measuring the respective output power of each power amplifier input) as to apply beam shape coefficients for obtaining a beam shape output for a linear part of the beam formed by an array of transmitters, each transmitter would be associated with a respective transmit path comprising a respective power amplifier. Furthermore the transmitter would determine linearization coefficients for the array for digitally predistorting the input signal to the array, calibrate the transmitter array and further modify the beam shape coefficients to better obtain the beam shapes subsequent to the linearization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11228281 B2 or US 20220200540 A1 or US 20220190852 A1 or CN 101330481 A or US 20210391832 A1 or US 8588353 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633